Citation Nr: 1142696	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and asthma.

2. Entitlement to service connection for arthritis of the feet and knees. 

3. Entitlement to a higher initial evaluation than 10 percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims for service connection now on appeal, though also granted service connection for chronic sinusitis due to a broken nose, assigning a 10 percent evaluation for that condition. The Veteran appealed this decision, including the initial evaluation for his chronic sinusitis. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In August 2011, a videoconference hearing was held before the undersigned Veterans Law Judge of the Board, a transcript of which is of record. 

The issue of service connection for COPD and asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via         the Appeals Management Center (AMC), in Washington, DC. VA will notify           the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. Since the November 14, 2007 effective date of service connection, the Veteran's chronic sinusitis has involved more than six non-incapacitating episodes per year of sinusitis. 
2. The Veteran does not currently manifest a medical condition involving arthritis of the feet and hands. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria have been met for the assignment of a 30 percent evaluation for chronic sinusitis since November 14, 2007. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011);         38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2011).

2. The criteria are not met to establish service connection for arthritis of the feet and knees. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim on appeal for higher initial evaluation for service-connected chronic sinusitis, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for chronic sinusitis has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Through VCAA notice correspondence dated in December 2007 pertaining to        the claim for service connection for arthritis of the feet and knees, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.     § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).    The notice correspondence further informed the Veteran regarding the downstream disability rating and effective date elements of his claim for service connection.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was sent prior to issuance of the March 2008 rating decision on appeal, and thereby met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), personnel records, and VA and private outpatient treatment records. There is no legal duty to provide the Veteran with a VA Compensation and Pension examination on the service connection claim, since in the absence of competent evidence of a current claimed disability, there essentially is no indication that such condition may be etiologically related to an incident of military service. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4)(i) (2011). In furtherance of his claims, the Veteran provided several personal statements. He testified during a Board videoconference hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 




Background and Analysis

Increased Evaluation 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.         § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The provisions of 38 C.F.R. § 4.97, Diagnostic Code 6513 apply to the evaluation of maxillary sinusitis, chronic. Under that Diagnostic Code, a 10 percent evaluation will be assigned where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum assignable schedular rating of 50 percent corresponds to sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries. A note to that criteria provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Veteran underwent a January 2008 VA Compensation and Pension examination of the nose and sinus region. By the Veteran's report, he had experienced chronic sinusitis requiring antibiotic therapy at least four to five times a year. He reported that he had not had a sinus x-ray or direct treatment of his sinus condition. He was now on antibiotics. There was no history of hospitalization or surgery. There was a history of documented in-service trauma consisting of comminuted fracture of the nasal bone in September 1982. According to the Veteran's report, there was no history of "incapacitating episodes." There were reported "non-incapacitating" episodes with headaches and sinus pain of five times per year, lasting 7 to 14 days. Reported symptomatology included headaches, sinus pain, and sinus tenderness, along with breathing difficulty. On physical exam, there was sinus tenderness in the frontal and maxillary regions, with evidence of active disease. There were no signs of nasal obstruction or polyps. There was septal deviation due to history of trauma, with bony deformity present at the bridge of the nose. The diagnosis given was chronic sinusitis. The VA examiner commented that the Veteran at that very time was being treated for a sinus infection. The Veteran was very functional during this time but uncomfortable, with sinus tenderness present. 

Since that time, VA outpatient treatment records reflect several recurrences of sinusitis. In March 2009, the Veteran was seen for severe sinus congestion and a very severe sinus headache not relieved by medication. There is no clear record of follow-up treatment. However, in April 2009, the Veteran was seen again for sinus congestion and headaches intermittently for one to two months, with nasal discharge and worsening pressure in the maxillary sinuses. When evaluated again in May 2009, the Veteran reported sinus congestion over a period of four weeks.     The Veteran was given a prescription for his second 14-day course of antibiotics. Thereafter, in October 2009 he was again seen for severe sinus congestion, this time along with acute bronchitis and influenza. Once again, the same antibiotic was prescribed for 14 days. 

Meanwhile, a February 2010 outpatient general evaluation indicates in part, acute sinusitis, improving with antibiotics and nasal decongestants. 

Having considered the foregoing, and particularly with application of VA's benefit-of-the-doubt doctrine, the Board determines there is sufficient basis in the record to award a higher initial evaluation for chronic sinusitis of a 30 percent rating.           The available VA medical documentation alone nearly supports the finding that   the Veteran had three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, based on VA outpatient records. Even while chronic sinusitis does not appear to be this marked in frequency and severity, the Board is satisfied that more than six non-incapacitating episodes per year of sinusitis with attendant symptomatology occur. Given the frequency of instances of VA treatment in an approximate one-year period, and the chronic nature of the symptoms shown, more than six non-incapacitating episodes seems a reasonable estimate of the extent of chronic sinusitis. The Board considers that it does not strain credulity to accept the Veteran's hearing testimony that he has symptoms with the qualifying frequency, considering what VA medical records show.           

As such, a 30 percent evaluation will be assigned from the November 14, 2007 effective date of service connection onward. 

The basis for a higher evaluation having been set forth, the Board further observes that the evidence does not support the assignment of the maximum 50 percent disability evaluation, given that the Veteran has not had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries. See 38 C.F.R. § 4.97, Diagnostic Code 6513.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's chronic sinusitis presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus,        the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. The Veteran is medically retired from working, but there is no showing or allegation that his sinusitis, or time off taken because of sinusitis precipitated this situation. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in              38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a 30 percent, but no higher evaluation for chronic sinusitis. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent any greater level of disability compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Service Connection 

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 ; 3.309(a). This presumption is rebuttable by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d) . Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Board has closely evaluated the record for evidence that would substantiate the claim for service connection for arthritis of the hands and feet, and finds that in the absence of a current disability, the Veteran's claim for said condition must be denied. VA law provides that the first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). 

Here, the Board has undertaken a survey of the extensive VA outpatient clinical records, along with some additional private treatment records, and is simply unable to find any reference to a disability comprised of, or substantially similar to arthritis of the hands and feet. In the VA outpatient records, the Board sees intermittent reference to edema and deep venous thrombosis of the bilateral legs, and bilateral lower extremity radiculopathy from a back disorder -- but no indication of any orthopedic condition approximating arthritis or other joint pathology. Nor is arthritis a condition that the Veteran is competent to self-diagnose. In light of the relatively limited evidence of the possibility of joint arthritis, especially the absence of reported joint pains throughout the extensive VA treatment record, the Board does not find that it is necessary to order a VA medical examination to investigate the possibility of joint pathology. See generally, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). Moreover, there is no indication of any joint pathology during service, or obvious precipitating injury to the feet or knees, such that it would suggest the likelihood of a long-term, chronic orthopedic condition. 

Hence, the reasonable conclusion which the Board reaches at this time is that          the Veteran does not currently manifest arthritis of the feet and knees. In the absence of a present disability, the claim for service connection cannot be substantiated. Therefore, the claim is being denied. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial evaluation of 30 percent for chronic sinusitis is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

Service connection for arthritis of the feet and knees is denied. 








REMAND

Further development is required as to the claim for service connection for COPD and asthma. 

Initially, the Veteran identifies potentially relevant outstanding private medical records which VA has not yet obtained, indicating the names and locations of two treatment providers for respiratory difficulties immediately following service.     The RO/AMC should undertake appropriate efforts to assist the Veteran in obtaining the corresponding medical records. See 38 C.F.R. § 3.159(c)(1) (2011) (VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency). 

Next, a VA Compensation and Pension examination is warranted. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

During service, on the Veteran's August 1982 separation examination report,        he self-reported having had symptoms during service of asthma, shortness of breath, and pain or pressure in the chest. The evaluating physician indicated there had been an episode of "asthma vs. acute bronchitis" in June 1982, as well as shortness of breath with chest pain associated with the above. There are corresponding clinical treatment records from May and June 1982 both indicating treatment for episodes of bronchitis. 

The Veteran asserts further that during a training exercise in 1979 he sustained injury to his respiratory system due to wearing a faulty gas mask. There is no documentation or evidentiary support for this having occurred thus far, as would ideally be needed to prove an instance of hazardous chemical exposure. See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an incident occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident).
However, there are post-service records, VA and private which now alternately indicate the presence of COPD, as well as asthma. A medical exam is necessary      to determine whether current illness is linked to the Veteran's time period of military service. 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release of Medical Information, regarding treatment from a private physician in White Cloud, Michigan in the mid-1980s, and thereafter treatment         at a private hospital on several occasions, both for respiratory problems. Then attempt to obtain corresponding medical records based on his response. Provided that the search for any identified records are unsuccessful, the RO/AMC must notify the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R.          § 3.159(e).

2. The RO/AMC should schedule the Veteran for a        VA respiratory examination to determine the likely etiology of his COPD and asthma. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then opine as to whether the Veteran's diagnosed COPD and asthma are  at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, based upon his assertions and documented treatment therein. In providing the requested opinion, the VA examiner should also take into account the Veteran's history of smoking as a potential causative factor of his current respiratory condition.          

The examiner should include in the examination report  the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim for service connection for COPD and asthma based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes `this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


